Matter of Margaret Michele W.S. v Richard Allen M. (2019 NY Slip Op 00357)





Matter of Margaret Michele W.S. v Richard Allen M.


2019 NY Slip Op 00357


Decided on January 17, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 17, 2019

Renwick, J.P., Manzanet-Daniels, Gische, Mazzarelli, Kahn, JJ.


8130

[*1]In re Margaret Michele W.S., Petitioner-Appellant,
vRichard Allen M., Respondent-Respondent.


Leslie S. Lowenstein, Woodmere, for appellant.
Law Offices of Randall S. Carmel, Jericho (Randall S. Carmel of counsel), for respondent.
Dawne A. Mitchell, The Legal Aid Society, New York (Marcia Egger of counsel), attorney for the child.

Order, Family Court, New York County (Marva A. Burnett, Referee), entered on or about January 25, 2018, which denied the mother's petition to modify a custody order, unanimously affirmed, without costs.
The petition was properly denied because the mother failed to demonstrate a change in her circumstances warranting granting her supervised visitation with her daughter (see Family Court Act § 467[b][ii]; Friederwitzer v Friederwitzer, 55 NY2d 89, 95-96 [1982]).
This Court previously affirmed a custody order granting the father full custody of the parties' daughter, citing the mother's history of psychiatric hospitalizations and her continued irrational conduct which had placed the child in danger (Matter of Devin M. [Margaret W.]), 119 AD3d 435 [1st Dept 2014]). Although the mother testified that her mental condition has improved due to a change in her treatment regime, she provided no medical testimony or documentation to substantiate this assertion (Mater of Savage v Morales, 147 AD3d 861 [2d Dept 2017]).
We have considered the mother's additional arguments and find then unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 17, 2019
CLERK